Kenneth Lingenfelder and Barbara R. Lingenfelder, Petitioners, v. Commissioner of Internal Revenue, RespondentLingenfelder v. CommissionerDocket No. 91508United States Tax Court38 T.C. 44; 1962 U.S. Tax Ct. LEXIS 159; April 10, 1962, Filed 1962 U.S. Tax Ct. LEXIS 159">*159 Decision will be entered under Rule 50.  The petitioners claimed certain deductions for gifts to religious organizations and declined to substantiate them, contending that the provision of the Internal Revenue Code requiring substantiation of religious contributions is unconstitutional because it interferes with the free exercise of petitioners' religious beliefs.  Held: Even if the provision of the statute requiring verification of charitable contributions were invalid because contrary to the Constitution, the petitioners would not be entitled to the deductions without substantiation. The requirement of verification is so closely related to the granting of the deduction in the statute that if the provision for verification were to be held invalid, the grant of the deduction would also fall.  Kenneth Lingenfelder, pro se.Robert L. Gnaizda, Esq., for the respondent.  Fay, Judge.  FAY38 T.C. 44">*45  The Commissioner determined a deficiency in the petitioners' income tax for the calendar year 1959 in the amount of $ 253.20.  The sole issue for decision is whether the petitioners are entitled to charitable deductions claimed on their return for contributions to religious organizations.FINDINGS OF FACT.The petitioners are husband and wife.  They filed their joint Federal income tax return for the calendar year 1959 with the district director of internal revenue at Portland, Oregon.  On their return for 1959 the petitions deducted certain gifts to religious organizations as charitable contributions. The Commissioner disallowed these deductions for lack of substantiation.At the trial of this case the petitioners declined to present any evidence which would establish that they had, in fact, made the claimed contributions.  They based their refusal on the assertion that any requirement that they substantiate their contributions to religious groups would be violative of their rights under the first 1962 U.S. Tax Ct. LEXIS 159">*161  amendment of the Constitution of the United States.OPINION.The petitioners contend that they are entitled to the deduction claimed for contributions to religious groups without substantiating them because a requirement that they reveal the recipients of such contributions would interfere with the free exercise of their religion under the first amendment of the Constitution.However, we need not decide whether there is any repugnancy between the first amendment and a taxing scheme which requires the revelation of the recipients of religious contributions in order to qualify for a deduction.  Even if there were such a repugnancy, it would not benefit the petitioners.Section 170(a)(1) of the Internal Revenue Code of 1954 provides, in part, as follows:(a) Allowance of Deduction.  --(1) General rule.  -- There shall be allowed as a deduction any charitable contribution * * * payment of which is made within the taxable year.  A charitable contribution shall be allowable as a deduction only if verified under regulations prescribed by the Secretary or his delegate.38 T.C. 44">*46 It is evident that the verification of charitable contributions is an integral part of the legislative provision1962 U.S. Tax Ct. LEXIS 159">*162  allowing for the deduction of such contributions.  Therefore, if it were to be held that the requirement for verification of religious contributions was invalid, it would be necessary to go further and strike down the entire provision insofar as it grants a deduction for contributions to religious groups.  Carter v. Carter Coal Co., 298 U.S. 238">298 U.S. 238, 298 U.S. 238">312-313 (1936). This would in no sense further the petitioners' cause.Decision will be entered under Rule 50.